SPECIAL CONCURRING OPINION
Hatfield, Judge:
I am unable to concur in that portion of the majority opinion wherein it is said that, even if the involved articles were more specifically provided for under paragraph 360 as scientific and laboratory instruments, etc., the court would, nevertheless, hold them dutiable under the provision for all optical instruments, contained in paragraph 228 (b).
Tariff acts present many anomalies, and to the uninitiated it might seem that the fact that one commodity may be and frequently is covered by several tariff provisions at different rates of duty is one of them. Such, however, is not the case. Tariff legislation relates to thousands of commodities, and, although tariff acts are considered with great care by the Congress, it is often impossible to prevent the provisions of one paragraph from reaching out and invading the apparent domain of another. Furthermore, the Congress frequently expressly provides for such an invasion. Due to these facts the doctrine of relative specificity has been uniformly applied by the courts *291in the construction and application of tariff provisions. So important is the doctrine that, in the Tariff Act of 1930 and in previous tariff acts, the Congress has given it legislative recognition. Accordingly, if pertinent, such doctrine should be given application in all cases unless the will of the Congress may be more accurately determined by some other rule or rules of statutory construction, and in no case where pertinent should it be lightly regarded.
In the case at bar the doctrine is not only pertinent but, in my opinion, its application is essential for the purpose of determining the intent of the Congress.
The involved articles are undoubtedly optical instruments and are dutiable as such under the provisions of paragraph 228 (b), unless they are more specifically provided for as scientific and laboratory instruments, etc., under paragraph 360.
An optical instrument is one which relates to the science of optics. See Webster’s New International Dictionary. It is “primarily used to aid or supplement human vision.” Summary of Tariff Information, 1929, page 552.
Whether the provisions for scientific and laboratory instruments, etc., contained in paragraph 360, be given limited or extended application, they, nevertheless, cover a variety of articles used for numerous scientific purposes, whereas the provision for “all optical instruments” is limited to such scientific instruments as relate to and are used only in the science of optics.
In view of this situation it seems obvious to me that the provision for all optical instruments contained in paragraph 228 (b) is a more specific designation for such instruments than the provisions for scientific and laboratory instruments, etc., contained in paragraph 360.
Accordingly, applying the doctrine of relative specificity, it is evident that the purpose of the Congress was to provide for the involved articles at 45 per centum ad valorem under paragraph 228 (b).